         Case 1:18-cv-02351-RBJ Document 18-3 Filed 10/05/18 USDC Colorado Page 1 of 2

Farmland Partners: Loans To Related-Party Tenants Introduce Signific...res Uninvestible - Farmland Partners Inc (NYSE:FPI) | Seeking Alpha      10/5/18, 11:43 AM




with a bunch of tendentious arguments 4) People panic, algos kick in, shorts pounce 5) Our short seller dude
cashes in and laughs all the way to the bank.


Atta boy Rota whatever...you screwed a bunch of farmers and other old dudes who were happily collecting the
dividend. Hope you feel good about yourself, lol. Glad I had gotten out of this on time.

13 Jul 2018, 11:06 PM




SUSiil^SH
"And FPI ignores very real expenses when it promotes adjusted funds from operations (AFFO). Excluded
expenses include the dividend on FPI's preferred "B" shares," - No, AFFO does not exclude the preferred
dividends.

14 Jul 2018, 08:03 AM




             ,vS*HSBS
                                    o
           •Sr                           r.WxCEi.-


           Author's reply » Beyond savings is correct, it is FFO that excludes preferred, not AFFO. Thanks for
           pointing out. As he stated in a private message to us, this is immaterial to the thesis and doesnt change

           the wide discrepancy between FCF and AFFO.


           As for the other commentators critical of our research and short sellers, there is more to this story. Stay

           tuned...

           14 Jul 2018, 12:00 PM




           Gridbird
           I need to thank you Rota. I am basically one who only invests in preferreds. You had preferred shares

           being tossed out the window after your article. I bought at 18.20 and sold at 22.14 yesterday. That was

           easy money!

           14 Jul 2018, 12:14 PM




           Gridbird
           Got my last lot sold today at 22.36 as they were impounded until today.. ..If you can come up with another

           good story on FPI, maybe there might be one more bite of that apple.

           16 Jul 2018, 10:36 AM




New Low Observer, Contributor
When a company declines -16% from 2014 to July 9,2018, on a total return basis, something was bound to come



https://seekingalpha.com/article/4186457-farmland-partners-loans-related-party-tenants-introduce-significant-risk-insolvency-shares                Page 83 of 88




                                                                                                                                             EXHIBIT 2
         Case 1:18-cv-02351-RBJ Document 18-3 Filed 10/05/18 USDC Colorado Page 2 of 2

Farmland Partners: Loans To Related-Party Tenants Introduce Signific...res Uninvestible - Farmland Partners Inc (NYSE:FPl) | Seeking Alpha   10/5/18, 11:43 AM




up. Holding a losing position for so long needed to be examined and justified.

14 Jul 2018, 02:09 PM




Rota Fortunae, Contributor
Author's reply »        Investors need to understand that selling farms (I.e. revenue) makes covering the dividend even

more of a stretch.

16 Jul 2018, 10:57 AM




           JBTC Capital
           Rota, I agree generally with the concerns you raised on FPI and the durability (or more accurately lack

           thereof) of their dividend, but I would qualify your current assessment that selling farms makes covering

           the dividend even more of a stretch depends on what they do with the proceeds. They could use the

           proceeds to pay down debt which reduces interest expense (i.e., decline in revenue is offset by decline in

           costs), or they could redeploy the proceeds into more accretive assets. Given management's track record,

           I wouldn't place a high likelihood in them using the proceeds wisely, but I do think it is important to note

           that selling farms in and of itself does not necessarily reduce dividend coverage if a prudent use of
           proceeds is pursued.

           16 Jul 2018, 12:07 PM




           ocean 2026
           Rota please respond in detail to today's FPI release.

           17 Jul 2018, 11:23 AM




Rota Fortunae, Contributor
Author's reply » Assuming they were making a positive spread on the properties, debt pay down will not be a net
positive. More accretive deals, of course, would help but as you suggest history is not on investors side.

16 Jul 2018,01:30 PM




           BermudaHigh, Contributor
           This makes no sense - reducing debt will of course be a net positive in an environment where overall

           perception of riskiness (diligently stoked by short sellers like you) dominates. BTW, did you already get a

           call from the good folks at the SEC? Asking for a friend.

           17 Jul 2018, 10:17 AM




https://seekingalpha.com/article/4186457-farmland-partners-loans-related-party-tenants-introduce-significant-risk-insolvency-shares             Page 84 of 88
